NO. 07-07-0080-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                     MAY 3, 2007

                         ______________________________


                          MANUEL SALDANA, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

                  NO. 17488-A; HONORABLE HAL MINER, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is Manuel Saldana’s Motion to Dismiss Appeal by which

he requests that his notice of appeal be withdrawn and the appeal be dismissed. Pursuant

to Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by

Appellant. No decision of this Court having been delivered to date, the motion is granted
and the appeal is dismissed. No motion for rehearing will be entertained and our mandate

will issue forthwith.


       Accordingly, the appeal is dismissed.


                                               Patrick A. Pirtle
                                                   Justice


Do not publish.




                                           2